NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                       DEC 21 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                               FOR THE NINTH CIRCUIT



 In re: MAURICE ALLEN GILBERT,                    No.15-55278

              Debtor.                             D.C. No. 5:14-cv-00807-DOC
 ______________________________

 MAURICE ALLEN GILBERT,                           MEMORANDUM*

                   Appellant,

   v.

 APT 4891, LLC,

                   Appellee.

                     Appeal from the United States District Court
                        for the Central District of California
                      David O. Carter, District Judge, Presiding

                           Submitted December 14, 2016**

Before:       WALLACE, LEAVY, and FISHER, Circuit Judges.

        Maurice Allen Gilbert appeals pro se from the district court’s order



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissing as moot Gilbert’s appeal of the bankruptcy court’s order confirming

that the automatic stay does not apply to real property that is not property of the

bankruptcy estate. We have jurisdiction under 28 U.S.C. §§ 158(d), 1291. We

review de novo a district court’s determination that a bankruptcy appeal is moot.

Nat’l Mass Media Telecomm. Sys., Inc. v. Stanley (In re Nat’l Mass Media

Telecomm. Sys., Inc.), 152 F.3d 1178, 1180 (9th Cir. 1998). We affirm.

      The district court properly dismissed Gilbert’s appeal as moot because, after

foreclosure proceedings, the property was conveyed to a third party which

prevented the district court from granting effective relief. See id. at 1180-81

(affirming dismissal on the basis of mootness where the sale of the property to a

non-party prevented the court from granting effective relief).

      Because we affirm the district court’s order dismissing the appeal as moot,

we do not consider Gilbert’s arguments addressing the underlying merits of the

appeal.

      Appellee’s request for judicial notice, filed July 30, 2015, is denied as

unnecessary.

      AFFIRMED.




                                          2                                       15-55278